Citation Nr: 1524966	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-18 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands and/or wrists.

2.  Entitlement to service connection for cyst removal of the hands and/or wrists.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to an initial compensable disability rating for genital herpes.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to April 1990 and from November 1990 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) following April 2007, March 2008, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that, following attempts to obtain them, the RO determined in April 2007 that the Veteran's service treatment records are unavailable.  However, the Veteran has stated on multiple occasions that he underwent surgeries while stationed at Fort Irwin, California, in the late 1980s to remove cysts on his hands and/or wrists.  However, there is no indication that the RO searched for pertinent hospitalization records from Fort Irwin.  The Board notes that hospitalization records are frequently kept separate from service outpatient records.  When a Veteran's treatment records are lost or destroyed, the VA has a heightened duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); 38 C.F.R. § 3.159(c) (2014).  It is therefore necessary to further attempt to obtain any outstanding in-service hospitalization records concerning the Veteran's in-service cyst removal surgery of the hands and/or wrists.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the Veteran's claim for service connection for disorders of the hands and/or wrists, post-service treatment records reflect that the Veteran has sought treatment on multiple occasions with VA providers for complaints of pain in his hands and wrists.  He carries a current diagnosis of arthritis in the hands, which was confirmed on an April 2007 radiological study.  The Veteran has further contended on multiple occasions that he had surgery on both hands or wrists in service to remove ganglion cysts and that his current symptoms occur in the same area of his hands/wrists in which the surgeries took place.  He has stated that the symptoms of pain in his hands and wrists that he experienced during service are the same as the symptoms for which he is currently seeking service connection. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, that may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service surgery or symptoms such as pain.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of his claimed hand and/or wrist disorders.  Id.

Thus, on remand, the Veteran must be afforded VA examination in order to obtain an etiological opinion concerning his claimed bilateral hand/wrist disorders based on both examination and a thorough review of his claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for bilateral hand/wrist disorders.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether any diagnosed bilateral hand or wrist disorder is directly linked to the Veteran's time on active duty, including in particular to the surgery to remove cysts of the hands/wrists that the Veteran reports occurred during service.  The Veteran's contentions, as well as any hospitalization records obtained as a result of the development requested above, must be discussed in the context of any medical opinion.  The examiner is reminded that the Veteran has credibly described undergoing surgery in service to remove cysts of his hands and/or wrists and that lack of documentation does not amount to a finding that no such surgery occurred.  See Washington v. Nicholson, 19 Vet. App. 362 (2005)

As a final matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.)

Here, however, after the issuance of the SOC in March 2010, in which the claims for entitlement to service connection for arthritis of the hands and/or wrists and cyst removal of the hands and/or wrists were addressed, the RO obtained evidence pertinent to the Veteran's claims, in the form of VA medical treatment records.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Regarding the issues of whether new and material evidence has been received to reopen a claim for service connection for sleep apnea; entitlement to service connection for a left shoulder disorder and an acquired psychiatric disorder, to include PTSD; and entitlement to an initial compensable disability rating for genital herpes, the Board notes that in an April 2007 rating decision, the RO granted the Veteran service connection for genital herpes, assigning an initial noncompensable disability rating.  The next month, the Veteran submitted a notice of disagreement with the initial noncompensable rating assigned.  Similarly, in a January 2014 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for sleep apnea, finding that no new and material evidence had been submitted, and also denied his claims for service connection for a left shoulder disorder and an acquired psychiatric disorder, to include PTSD.  The next month, the Veteran submitted correspondence expressing disagreement with the denial of these claims.  These matters must thus be returned to the AOJ for appropriate consideration and issuance of a SOC regarding these claims.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must contact the appropriate records repositories, to include the National Personnel Records Center (NPRC), and search for any separately stored service hospital inpatient records from Fort Irwin, California, in the 1980s.  (The AOJ is reminded that the Veteran entered service in 1985.)  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

The Veteran must be scheduled for VA examination concerning his claimed bilateral hand and/or wrist disorders.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether any diagnosed hand or wrist disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to his time on active duty, to include the reported in-service cyst removal surgeries.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain each opinion, and a complete rationale must be given for all opinions and conclusions expressed.  

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The AOJ must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the SOC, which was issued in March 2010.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

6.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the May 2007 notice of disagreement concerning the Veteran's claim for entitlement to an initial compensable disability rating for genital herpes, and the February 2014 notice of disagreement concerning the denial of his petition to reopen a previously denied claim for service connection for sleep apnea and his claims for service connection for a left shoulder disorder and for an acquired psychiatric disorder, including issuance of an SOC pertaining to these claims.  (Only if a timely substantive appeal is filed should these issues be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




